                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                                 /




INRE:                                           )
                                                )
REASSIGNMENT OF CIVIL CASES                     )            Miscellaneous No. 20- 162-
TO JUDGE ROBERT J. COLVILLE                     )




                                      ORDER OF COURT

                          '?   b
        AND NOW, t h i s ~ day of February 2020, IT IS HEREBY ORDERED THAT the

Clerk of Court reassign the civil cases listed in Attachment "A" to the Honorable Robert J. Colville

for all further proceedings. All previously scheduled deadlines and proceedings shall remain in

effect unless otherwise ordered by the Court.




          _fl LED
           l£B 03,2020                               Hon. Mark R. Hornak
                                                     Chief United States District Judge
    CLERK U.S.-DlSTRICT COURT
   WEST. DIST. OF PENNSYLVANIA
